Case: 19-30626      Document: 00515323323         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                     February 27, 2020
                                    No. 19-30626
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


EARL P. THOMPSON,

                                                 Plaintiff - Appellant
v.

RYAN ZINKE, SECRETARY, U.S. DEPARTMENT OF THE INTERIOR,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-17542


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Earl Thompson appeals the district court’s order granting summary
judgment to the Department of the Interior regarding his Title VII claims.
Thompson asserts that racial discrimination was to blame for the fact that the
Department of the Interior hired another candidate to fill a position for which




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30626   Document: 00515323323      Page: 2     Date Filed: 02/27/2020



                                No. 19-30626
Thompson interviewed. For the following reasons, we AFFIRM the district
court’s judgment.
                                      I.
     In September 2015, Thompson and three other candidates applied for a
petroleum-engineering-technician    position   with   the    Commingling      and
Measurement Approval Unit (C&MA Unit), which is located within the
Department of the Interior’s Bureau of Safety and Environmental
Enforcement. The C&MA Unit relies heavily on pipeline data and generally
does not conduct physical inspections or verify measurements in the field. The
C&MA Unit supervisor, Kelly Johnson, interviewed each of the four
candidates.
     Johnson ultimately selected Rose Hampton for the position. Shortly
thereafter, Johnson drafted a memo explaining his reasoning. That memo
stated that Hampton had six years of relevant experience “in the Pipeline
Section,” which was considered “advantageous” due to the C&MA Unit’s “heavy
use[] of pipeline data.”   The memo also stated that, “[u]nlike the other
candidates, [Hampton] uses ArcGIS in her current job” and therefore “should
be well prepared to learn how to use it for the maintenance of our pipeline
commingling table and for the verification of this data using pipeline system
maps.” In addition, Hampton was “familiar with the process for correcting
pipeline data.” In total, Johnson believed that “[t]his experience should make
her transition to the C&MA Unit an easy one.”
     Thompson’s work experience was different from Hampton’s in two
important respects. First, he had thirty-eight years of experience in various
positions within the Bureau of Safety and Environmental Enforcement, though
he did not have any pipeline experience. Second, he lacked recent training in
ArcGIS.


                                      2
    Case: 19-30626    Document: 00515323323     Page: 3   Date Filed: 02/27/2020



                                 No. 19-30626
      Thompson filed suit against the Department of the Interior in the United
States District Court for the Eastern District of Louisiana. Thompson alleged
that the department discriminated against him on account of his race in
violation of Title VII of the Civil Rights Act by selecting Hampton, a Caucasian
female with less seniority, expertise, and experience. The district court granted
summary judgment in favor of the Department of the Interior, and Thompson
appealed.
                                       II.
      The district court correctly granted the department’s motion for
summary judgment. “We review a district court’s grant or denial of summary
judgment de novo, applying the same standard as the district court.” Thomas
v. Johnson, 788 F.3d 177, 179 (5th Cir. 2015) (quoting Robinson v. Orient
Marine Co., 505 F.3d 364, 365 (5th Cir. 2007)). “Summary judgment is
appropriate if ‘the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law.’” Robinson, 505 F.3d at 366 (quoting Fed. R.
Civ. P. 56(c)).
                                       A.
      Title VII is designed “to assure equality of employment opportunities and
to eliminate those discriminatory practices and devices which have fostered
racially stratified job environments to the disadvantage of minority citizens.”
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800 (1973). A plaintiff lacking
direct evidence must “provid[e] circumstantial evidence sufficient to raise an
inference of discrimination,” in which case we “apply the McDonnell Douglas
burden-shifting framework.” Thomas, 788 F.3d at 179.
      “Under this framework, the plaintiff must make a prima facie showing
of discrimination.” Id. If the plaintiff does so, the “employer must articulate a
                                       3
    Case: 19-30626    Document: 00515323323     Page: 4   Date Filed: 02/27/2020



                                 No. 19-30626
legitimate, non-discriminatory reason for the adverse employment action.” Id.
(internal quotation marks omitted). This “burden is only one of production, not
persuasion, and involves no credibility assessment.” McCoy v. City of
Shreveport, 492 F.3d 551, 557 (5th Cir. 2007). If the employer meets this
burden, the plaintiff must then “show the articulated reason is pretextual.”
Thomas, 788 F.3d at 179. “A plaintiff may establish pretext either through
evidence of disparate treatment or by showing that the employer’s proffered
explanation is false or unworthy of credence.” Laxton v. Gap Inc., 333 F.3d 572,
578 (5th Cir. 2003) (internal quotation marks omitted). In addition, the
employee “must rebut each discrete reason proffered by the employer.” Burton
v. Freescale Semiconductor, Inc., 798 F.3d 222, 233 (5th Cir. 2015).
                                      B.
      The department’s articulated reason for hiring Hampton instead of
Thompson was not pretextual. Soon after making his decision, Johnson
documented his reasons for selecting Hampton: Hampton had Pipeline Section
experience and up-to-date expertise with ArcGIS. Thompson had neither of
those qualities, and his “extensive experience inspecting offshore platforms
and pipeline systems,” is less relevant to a position primarily concerned with
data management. See Moss v. BMC Software, Inc., 610 F.3d 917, 923 (5th Cir.
2010) (concluding that differences in qualifications are generally not probative
evidence of discrimination “[u]nless the qualifications are so widely disparate
that no reasonable employer would have made the same decision” (citation
omitted)). While Thompson spent more years working in the oil-and-gas
industry than Hampton, those years—which did not include any time in the
Pipeline Section—did not necessarily make him better qualified. See id.
(rejecting an attempt to equate years served with superior qualifications).
      The other pretext evidence that Thompson points to is a statement in
Hampton’s deposition indicating that she does not “know much about
                                       4
    Case: 19-30626   Document: 00515323323     Page: 5   Date Filed: 02/27/2020



                                No. 19-30626
pipelines” and how they generally operate in the oil industry. It is not
apparent, however, that general familiarity with pipelines—as opposed to
familiarity with pipeline data—was required for the technician position that
Hampton filled. Accordingly, we conclude that the rationale for hiring
Hampton was not pretextual and that the district court’s decision to grant
summary judgment was correct.
                                    IV.
     For the foregoing reasons, we AFFIRM the district court’s judgment.




                                     5